UNITED STATES DISTRICT COURT
THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

IN RE: DAVOL, INC./C.R. BARD, Case No. 2:18-md-2846

INC., POLYPROPYLENE HERNIA

MESH PRODUCTS LIABILITY

LITIGATION Judge Edmund A. Sargus, Jr.
Magistrate Judge Kimberly A. Jolson

This document relates to:
ALL CASES.

DISCOVERY ORDER NO. 7
ORDER DIRECTING SERVICE BY U.S. MARSHAL

This matter is before the Court on the Plaintiffs’ Steering Committee’s request for Service
of Subpoena by the United States Marshal Service. The Plaintiffs’ Steering Committee states that
it has hired a private process server to effect service of a subpoena on a former employee of Davol,
Inc., but that those efforts have been unsuccessful. The Defendant does not consent to the
Plaintiffs’ Steering Committee’s request, but does not oppose it. Having reviewed the Plaintiffs’
Steering Committee’s request, and finding good cause shown, the request is hereby GRANTED.

Accordingly, the Court hereby ORDERS as follows:

1. Pursuant to Federal Rule of Civil Procedure 45, the Court DIRECTS the United
States Marshal Service to serve personally Robin Marsha Fuller, formerly known as Robin Marsha
Drago, last known residence at 180 Pike Avenue, Attleboro, MA 02703, with a subpoena for
deposition, which shall specify the date, time, and location where the deposition shall occur.

2. The Plaintiffs’ Steering Committee shall provide the United States Marshal Service

for the Southern District of Ohio with the subpoena and any further documentation required by the
Marshal to complete service of process and the Marshal shall coordinate Marshal service in the

United States District Court for the District of Massachusetts.

3. The United States Marshal Service shall provide the Court and Parties with proof

of service as soon as practicable after service of the subpoena has been perfected.

4, The Plaintiffs’ Steering Committee will be responsible for the reasonable fees and

costs of the United States Marshal Service incurred to effectuate service of process.

IT IS SO ORDERED.

jo-28 — {4
DATE EDMUND) A. SARGUS, JR.
UNITEDSTATES DISTRICT JUDGE

 
